DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
Claims 9-12, 14, 16, 18 and 21-32 are pending and examined herein. 

Response to Arguments
Applicant’s arguments, in view of the amendments, with respect to the 35 U.S.C 112 rejection have been fully considered and are persuasive.  The 112(b) rejections have been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C 102 claim rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second flow path in the first, second, third direction of claims 9 and 21-22 must be shown or the feature(s) canceled from the claim(s). The external structure as illustrated in Figure 4 should be shown in Figure 3A/B to show the structural relationship and flow paths.  No new matter should be entered. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wall and the hub formed of plates directly built-up on one another of claim 25 must be shown or the feature(s) canceled from the claim(s). The external structure as illustrated in Figure 4 should be shown in Figure 3A/B to show the structural relationship and flow paths.  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 25 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “a first portion” which renders the claim indefinite. Claim 9 positively recites “a first portion” and it is unclear whether “a first portion” of claim 21 is referring to the same portion as in claim 9 or is introducing a new portion. 
Claim 25 recites the limitation “the wall”. There is insufficient antecedent basis for this limitation in the claim. Claim 9 introduces “an external wall” and it is unclear whether “the wall” of claim 25 refers to this or not. 
Claim 27 recites the limitation “wherein the flow path fully opens at” which renders the claim indefinite. A flow path describes the direction and movement of the fluid. As such, it is unclear how the flow path can fully open. Moreover, it is unclear what “fully opens” is in respect to. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunt et al. US Pub 20180322966.
Regarding claim 29, Hunt discloses A nuclear reactor pressure vessel (Fig. 3: 142) comprising: an exterior wall forming the pressure vessel (142) and configured to surround a nuclear core (Fig. 2: 141); and a first hub (Fig. 2: left and right condenser 166 return lines via left and right hubs 168 and [0022] “isolation valve 200, which may be used for any of valves 111, 112, 167, and/or 168”) integral with the wall ([0024] “all flow paths or conduits may be integral with reactor 142”), wherein the first hub includes a flow path from an exterior of the vessel to an interior of the vessel ([0023]; see Fig. 3), wherein the flow path is a machined channel entirely through the wall and the first hub (the flow path channel through center of 201), wherein the first hub includes a gate (210) opening and closing the flow path through the wall ([0023]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-12, 14, 16, 18, 21-28, and 30-32 rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. US Pub 20180322966 in view of Chen et al. CN 107420552.
Regarding claim 9, Hunt discloses a nuclear reactor pressure vessel (Fig. 3) comprising: an exterior wall forming the pressure vessel (142) and configured to surround a nuclear core (Fig. 2: 141); and a first hub (Fig. 2: left and right condenser 166 return lines via left and right hubs 168 and [0022] “isolation valve 200, which may be used for any of valves 111, 112, 167, and/or 168”) integral with the wall ([0024] “all flow paths or conduits may be integral with reactor 142”), wherein the first hub includes a flow path from an exterior of the vessel to an interior of the vessel ([0023]; see Fig. 3), wherein the flow path extends inside the huge in a first direction along the first hub for a first portion (the flow path extends horizontally through the hub), wherein the first hub includes a gate (210) opening and closing the flow path through the wall ([0023]).
Hunt does not explicitly disclose the flow path extends inside the hub in a second direction. 
Chen teaches hub system for use in a nuclear reactor (Pg. 1; Fig. 2) wherein the hub includes a flow path that extends inside the first hub in a first direction along the first hub for a first portion (horizontal flow on the left side) and extends inside the first hub in a second direction perpendicular to the first direction for a second portion (vertically downward flow in the center). The combination of the hub of Hunt as modified by the hub and flow path of Chen would have produced a system wherein the flow path extends inside the first hub in a second direction perpendicular to the first direction and toward a center of the pressure vessel for a second portion (the vertically downward flow would extend toward of center of the pressure vessel of Hunt). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the hub of Hunt with the flow path and hub of Chen for the predictable advantage of “a flow path for the liquid to open and close the flow passage, that is to say open or close the valve, causing the liquid to flow through or be shut off” (Pg. 4). 
Regarding claim 10, the above-described combination teaches all the elements of the parent claim. Hunt further discloses wherein the wall is cylindrical or annular (see Fig. 2).
Regarding claim 11, the above-described combination teaches all the elements of the parent claim. Hunt further discloses a plurality of valves (Fig. 2: 168) and states “all of valves 111, 112, 167, 168 and any other fluid connections to reactor 142 may use example embodiment valve 200 of FIG. 3 to eliminate any non-negligible risk of flow path failure inside containment 136” ([0026]). As such, Hunt discloses a second hub (168) integral with the wall including a flow path from an exterior of the vessel to an interior of the vessel, wherein the second hub includes a gate opening and closing the flow path through the wall (see Fig. 3). 
Regarding claim 12, the above-described combination teaches all the elements of the parent claim. Hunt further discloses wherein the first and the second hubs (Fig. 2: left and right 168 condenser 166 return lines) form at least one of a main coolant loop through the vessel and an Isolation condenser system loop through the vessel ([0021] “Each isolation condenser system 166 may further have two connections to example embodiment reactor 142, one for steam outlet and one for condensate return to reactor 142. Each of these connections to reactor 142 may use isolation valves 111, 112, 167, and/or 168 that are integrally connected to reactor 142”).
Regarding claim 14, the above-described combination teaches all the elements of the parent claim. Hunt further discloses wherein the first hub extends outward toward the exterior and defines the flow path from the exterior to the interior (see Fig. 3; the 201 extends outward from 142 to provide a flow path). 
Regarding claim 16, the above-described combination teaches all the elements of the parent claim. Hunt further discloses wherein the first hub includes no external flange ([0024] “all flow paths or conduits may be integral with reactor 142”).
Regarding claim 18, the above-described combination teaches all the elements of the parent claim. Hunt further discloses wherein the first hub includes at least two of the gates (210, 220) in the first portion of the flow path (210,220 in first portion of 201) configured to open and close the flow path ([0023]) and at least two actuators (211, 212) on the exterior wall (201 is integral and forms part of the exterior wall and therefore 211 and 212 are on the exterior wall) connected to the at least two of the gates (210, 220) and configured to move the gates between open and closed positions ([0023]; a skilled artisan would recognize an actuator is configured to move the gates between positions). 
Regarding claims 21 and 22, the above-described combination teaches all the elements of the parent claim. Hunt further discloses a plurality of valves (Fig. 2: 168) and states “all of valves 111, 112, 167, 168 and any other fluid connections to reactor 142 may use example embodiment valve 200 of FIG. 3 to eliminate any non-negligible risk of flow path failure inside containment 136” ([0026]). As such, Hunt discloses a second hub (168) integral with the wall ([0024) including a second  flow path from an exterior of the vessel to an interior of the vessel (see Fig. 2/3). 
Chen teaches a hub system for use in a nuclear reactor (Pg. 1; Fig. 2) wherein the hub includes a flow path that extends inside the hub in a third direction along the hub for a first portion (angular portion between horizontal portion on the left and the middle) and extends inside the hub in the second direction perpendicular to the third direction (vertically downward flow in the center).
The combination of the hub of Hunt as modified by the hub and flow path of Chen would have produced a system wherein the second flow path extends inside the second hub in a third direction along the second hub for a first portion and extends inside the second hub in the second direction perpendicular to the third direction and toward a center of the pressure vessel for a second portion (the vertically downward flow would extend toward of center of the pressure vessel of Hunt) and wherein the first direction is in an axial direction of the pressure vessel (horizontal) and wherein the third direction is in an angular direction of the pressure vessel (the angular portion of the flow path of Chen would be angular around the pressure vessel of Hunt). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the hub of Hunt with the flow path and hub of Chen for same predictable advantages as described in claim 9 above.  
Alternately, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rotate the hub of Hunt, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. A skilled artisan would recognize that the valve could be oriented in any direction (i.e., horizontal or vertical). Therefore, through routine experimentation one of ordinary skill in the art could have designed the orientation of the valves to include the desired flow path directions as claimed through routine experimentation. Such a modification provides the predictable advantages of controlling the fluid flow characteristics by, for example, includes a vertical flow path such that gravity will produce the desired flow in case of loss of power. The orientation of the valve in any direction would still provide flow through the reactor pressure vessel. 
Regarding claim 23, the above-described combination teaches all the elements of the parent claim. Hunt further discloses wherein the first hub includes no bolts or bolt holes ([0024] “Valve body 201 is further integrally welded to reactor 142”).
Regarding claim 24, the above-described combination teaches all the elements of the parent claim. Hunt further discloses wherein the flow path is a channel machined entirely through the wall and the first hub (the flow path channel through center of 201). 
Regarding claim 25, the above-described combination teaches all the elements of the parent claim. Hunt further discloses wherein the wall and the first hub are formed of plates directly built-up on one another ([0024]; the hub wall and the vessel wall are formed of plates and directly welding them together would produce a structure formed of plates directly built up on one another). The claimed wall and first hub would not be structurally different that the prior art reactor pressure vessel and hub that is formed by forging and welding. 
Regarding claim 26, the above-described combination teaches all the elements of the parent claim. Hunt further discloses wherein the gate is connected to an actuator (211,212) on the exterior of the vessel (142), and wherein the gate is entirely inside the vessel ([0023] “gate valves 210 and 220 are integrally formed with valve body 201 that connects to reactor 142”). 
Regarding claim 27, the above-described combination includes all the elements of the parent claim. Hunt further discloses wherein the flow path fully opens at and does not extend past an internal surface of the exterior wall (See Fig. 3; the flow path of 201 opens up and does not extend past the internal surface of 142). 
Regarding claim 28, the above-described combination includes all the elements of the parent claim. In this combination, Hunt as modified by the flow path of Chen teaches wherein the first portion of the flow path has a length such that no straight line passes from an interior of the vessel to an exterior of the vessel entirely within the flow path (the flow path of Chen is not a straight line). 
 Regarding claim 30, Hunt discloses all the elements of the parent claim. Hunt discloses wherein the flow path extends inside the hub in a first direction along the first hub for a first portion (the flow path extends horizontally through the hub).
Hunt does not explicitly disclose the flow path extends inside the hub in a second direction. 
Chen teaches hub system for use in a nuclear reactor (Pg. 1; Fig. 2) wherein the hub includes a flow path that extends inside the first hub in a first direction along the first hub for a first portion (horizontal flow on the left side) and extends inside the first hub in a second direction perpendicular to the first direction for a second portion (vertically downward flow in the center). The combination of the hub of Hunt as modified by the hub and flow path of Chen would have produced a system wherein the flow path extends inside the first hub in a second direction perpendicular to the first direction and toward a center of the pressure vessel for a second portion (the vertically downward flow would extend toward of center of the pressure vessel of Hunt). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the hub of Hunt with the flow path and hub of Chen for the predictable advantage of “a flow path for the liquid to open and close the flow passage, that is to say open or close the valve, causing the liquid to flow through or be shut off” (Pg. 4). 
Regarding claim 31, the above-described combination teaches all the elements of the parent claim. Hunt further discloses wherein the first hub includes no bolts or bolt holes ([0024] “Valve body 201 is further integrally welded to reactor 142”).
Regarding claim 32, the above-described combination includes all the elements of the parent claim. In this combination, Hunt as modified by the flow path of Chen teaches wherein the first portion of the flow path has a length such that no straight line passes from an interior of the vessel to an exterior of the vessel entirely within the flow path (the flow path of Chen is not a straight line). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        

/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646